Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This employment agreement, (the “Agreement”) is made on July ___, 2015,
effective as of July 6, 2015, by and between SWK TECHNOLOGIES, INC., a Delaware
corporation (hereinafter referred to as “SWK” or the “Company”), having its
primary offices at 5 Regent Street, Suite #520, Livingston, NJ 07039 and Kevin
Snyder, currently residing at _____________________ (hereinafter referred to as
the "Executive").
 
W I T N E S E T H :
 
WHEREAS, Executive possesses certain knowledge and skills relating to the
Company’s business that the Company wishes to obtain for the development and
success of the Company’s business.
 
WHEREAS, the Company desires to engage the services of the Executive, and the
Executive desires to render such services;
 
NOW, THEREFORE, in consideration of the premises, the parties agree as follows:
 
1.             Employment.  The Company hereby employs the Executive as Vice
President of Business Development and Sales for the NetUp-IT business unit (the
“Business Unit”) of the Company and the Executive hereby accepts such
employment, subject to the terms and conditions hereinafter set forth.
 
2.             Term.  The term of the Executive’s employment hereunder shall
commence on July 6, 2015 (the “Commencement Date”) and shall continue through
July 5, 2018 (the “Term”) unless such Term is earlier terminated in accordance
with the provisions of this Agreement.
 
3.             Duties.  The Executive agrees that he will serve the Company on a
full-time basis faithfully and to the best of his ability, subject to the
general supervision of the Company’s Chief Executive Officer (“CEO”), the Chief
Information Officer (“CIO”) or their designee(s) and/or the Board of Directors
of the Company.  The Executive’s duties will include, but not be limited to
directing a sales team to meet or exceed sales goals and margins, and budgetary
objectives for the Business Unit. The role involves sales, account management of
large customers, hiring, directing and mentoring of sales personnel, development
of compensation plans for sales personnel, strategic planning, leveraging
technology and improving sales and business development processes, as well as
developing and monitoring sales process metrics. The Executive agrees that he
will not, during the term of this Agreement, engage in any other business
activity which interferes with the performance of his obligations under this
Agreement. The Executive will devote all of his working time to the business and
affairs of the Company, provided, however, that the foregoing shall not be
construed as precluding the Executive from: (i) serving on the Board of
Directors of any corporation or entity not directly competitive or competitive
in any material respect with the Company; (ii) investing or trading in
securities or other forms of investments, in each case, so long as such
activities do not materially interfere with the performance of the
Executive’s  duties hereunder and such investments do not represent the
ownership of five percent (5%) or more of the capital stock of publicly traded
entities; and (iii) engaging in other business activity, provided such other
business activity does not interfere with the performance of his obligations
under this Agreement and does not compete, directly or indirectly, with SWK.
 
 
 

--------------------------------------------------------------------------------

 
 
4.             Location of Performance of Duties. Initially, the Executive shall
perform the majority of duties of his position at _____________________. The
Company retains the right to change the Executive’s work location at any time
during the term of this Agreement, provided it is within 20 miles of the initial
location.
 
5.             Compensation.
 
(a) In consideration of the services to be rendered by the Executive hereunder,
the Company agrees to pay the Executive, and the Executive agrees to accept, a
Base Salary in the amount of One Hundred Fifty Five Thousand Dollars ($155,000)
per annum, subject to all required federal, state and local payroll
deductions.  Currently, the Company pays its executives on a bi-weekly basis.
 
(b)  Incentive compensation shall be paid as follows:
 
(i) for the period from the Commencement Date through December 31,
2015,  Executive will receive $10,000, which shall be paid to the Executive
within thirty (30) days after the financial closing of the period;
 
(ii) for the period from January 1, 2016 through June 30, 2016, Executive shall
receive $10,000, which shall be paid to the Executive within thirty (30) days
after the financial closing of the period;
 
(iii) from the period from July 1, 2016 through December 31, 2016, Executive
shall receive two and one-half percent (2.5%) of the incremental increase in
Recurring Revenue (as defined below) based on the amount by which the Recurring
Revenue for the period of July 1, 2016 through December 31, 2016 exceeds the
Recurring Revenue for the period of January 1, 2016 through June 30, 2016. SWK
shall pay the Executive such incentive compensation within thirty (30) days
after the financial closing of the period.
 
(iv) thereafter and through the end of the Term, each year, on December 31,
Executive shall receive incentive compensation equal to an aggregate of two and
one-half percent (2.5%) of the incremental increase in Recurring Revenue during
such calendar year over Recurring Revenue for the immediately preceding calendar
year of the Business Unit.  If SWK acquires additional Managed Service Providers
that become part of the Business Unit, Executive’s incentive pay shall exclude
the incremental recurring revenue gained from the acquisition of such Managed
Service Provider, but shall include the incremental increase in recurring
revenue during each calendar year resulting from all business development,
marketing and sales activities of the combined Business Unit after such
acquisition.  SWK shall pay the Executive such incentive compensation within
sixty (60) days after the end of each calendar year. Recurring Revenue means all
fees for managed services and other services that are paid on a recurring
monthly basis specifically with respect to the Business Unit and shall not
include hourly services, projects or hardware/software sales.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) The Executive shall be entitled to twenty (20) Paid Time Off (“PTO”) days
during each calendar year.  The Executive shall be permitted to carry forward a
maximum of ten (10) PTO days from the prior calendar year.  Any remaining days
will be forfeited. The Company shall not be obligated to pay the Executive for
any unused or lost PTO days. Notwithstanding the foregoing, the Company, in its
sole and absolute discretion, may choose to pay the Executive for unused PTO
days carried forward from the prior calendar year in lieu of providing the
Executive with PTO days carried forward from the prior year.
 
(d) The Executive shall be entitled to Company holidays in accordance with the
Company’s Employee Handbook, as amended and as published periodically by the
Company. Company holidays are usually published annually in December of the
preceding year.
 
(e) The Executive shall receive $900 per month towards group medical and dental
benefits for himself and his family with any excess costs related to such being
deducted from the Executive’s bi-weekly paycheck. If, during the Term, the
Company offers other similarly-situated employees an amount greater than $900
per month to be applied towards group medical and dental benefits for such
employee and his/her family, the Executive shall also be eligible for such
offer. The Executive shall also receive qualified retirement benefits, group
disability insurance and group life insurance, as per the Employee Handbook, and
in accordance with the Company’s standard practices.
 
(f) To the extent that the Executive becomes mentally or physically disabled, as
determined in accordance with Paragraph 10 of this Agreement, Executive shall
continue to receive his total compensation and other benefits hereunder until
the termination of this Agreement pursuant to Paragraph 10 hereof; provided,
however, that the Executive’s Base Salary shall be reduced by any disability
benefits Executive receives from policies maintained and paid for by the
Company.  Moreover, Executive is required to exhaust all accrued but unused PTO
in connection with any such absence due to disability.
 
(g) At the discretion of the Company’s Board of Directors, the Executive will
also be eligible for periodic cash and/or stock incentive bonuses.
 
6.             Business Expenses.
 
Executive is authorized to incur, and the Company shall pay and reimburse him,
for reasonable and necessary business expenses incurred in the performance of
his duties hereunder, in accordance with guidelines adopted by the Board of
Directors.  The Company will pay and reimburse Executive for all such reasonable
expenses upon the presentation by Executive, from time to time, of an itemized
account of such reasonable expenditures and proper documentation thereof as
evidence that such expenses have been incurred. The determination of what is
fair and reasonable shall be made by the CEO or CIO.
 
7.             Termination by the Company for Cause.
 
The Company has the right to terminate Executive’s employment with cause.
Termination by the Company of the Executive’s employment for cause (hereinafter
referred to as “Termination for Cause”), shall mean termination upon:
 
 
3

--------------------------------------------------------------------------------

 
 
(i) the willful and continued failure by the Executive to substantially perform
the Executive’s  material duties with the Company (other than any such failure
resulting from the Executive’s  incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the Executive
by the Board, the CEO or the CIO, which demand specifically identifies the
material duties that the Board believes that the Executive has not substantially
performed; provided, however, that Executive has an opportunity and reasonable
period of time to cure such failure; or
 
(ii) the willful engaging by the Executive in conduct that is demonstrably and
materially injurious to the Company, monetarily or otherwise; or
 
(iii)  the conviction of the Executive of a felony; or
 
(iv) the commission of any act by the Executive against the Company that
constitutes the embezzlement, larceny, and/or grand larceny.
 
8.            Termination by the Company Without Cause.   If the Company
terminates Executive’s  employment other than for Cause pursuant to Paragraph 7,
or on account of death or disability pursuant to Paragraphs 10 or 11, the
Company shall pay or provide the Executive, within thirty (30) days of the date
of termination, with: (i) any unpaid salary earned under this Agreement prior to
the date of termination; (ii) any accrued but unused PTO days prior to the date
of termination; (iii) any unpaid compensation due under Paragraph 5 (b) herein;
(iv) any unpaid expense reimbursement owed to him for periods through the date
of termination; and (v) the Executive’s  Base Salary for the remainder of the
Term.
 
9.            Termination by the Executive.     The Executive may terminate his
employment hereunder for “Good Reason,” within ninety (90) days of the
occurrence of any of the following events: (i) a significant and material breach
of this Agreement by the Company; or (ii) any failure to pay, within a
reasonable amount of time, any part of the Executive’s compensation (including
Base Salary and variable compensation, if any) or to provide the benefits
contemplated herein.  The Executive shall give the Company written notice of any
proposed termination for Good Reason and the Company shall have thirty (30) days
from receipt of such written notice to cure any ground of termination for Good
Reason, as set forth in this Paragraph.  In the event of Termination by
Executive for Good Reason, Company shall be obligated to pay to Executive that
compensation due as if Company had terminated Executive Without Cause pursuant
to Paragraph 8 of this Agreement.
 
10.          Termination Due to Death.     In the event of the Executive’s death
during the Term of this Agreement, the Executive’s employment hereunder shall
immediately and automatically terminate, and the Company shall pay to the estate
or beneficiaries of Executive (i) any unpaid salary earned under this Agreement
prior to the date of death; (ii) any accrued but unused PTO days prior to the
date of death; (iii) any unpaid compensation due under Paragraph 5 (b) herein;
and (iv) any unpaid expense reimbursement owed to him for periods through the
date of termination. The Company shall have no further obligation or duty to the
Executive or his estate or beneficiaries.


11.          Termination Due to Disability.     The Company may terminate the
Executive’s employment hereunder, upon written notice to the Executive, in the
event that the Executive becomes disabled during the Term.  The term “disabled”
is defined as any condition of either a physical or psychological nature that,
even with reasonable accommodation, renders the Executive unable to perform the
essential functions of the services contemplated hereunder for a period of one
hundred eighty (180) days during any twelve (12) month period during the
Term.  Executive represents that any period of disability beyond one hundred
eighty (180) days would place an undue burden and hardship on the Company.   Any
such termination shall become effective upon mailing or hand delivery of such
notice to the Executive. The Company shall have no further obligation or duty to
the Executive following termination under this Paragraph, other than to pay
Executive all earned compensation and benefits through the initial one hundred
twenty days (120) of the disability period, and other than as required by
applicable law.  For purposes of determining the existence or nonexistence of a
disability, the Executive and Company shall mutually agree to a physician.  If
the Executive and Company are unable to agree on a physician, the physicians
selected by each shall agree on a third physician, who shall make the disability
determination.
 
 
4

--------------------------------------------------------------------------------

 


12.          Non-Disclosure of Confidential Information and
Non-Solicitation.  This provision shall be governed by the terms and conditions
of that certain Non-Disclosure/Non-Solicitation and Arbitration Agreement, dated
as of the date hereof and attached as Exhibit A hereto.
 
13.          Successors; Binding Agreement. Neither this Agreement nor any right
or interest hereunder shall be assignable by the Executive, nor shall it be
subject to attachment, execution, pledge or hypothecation, but this Agreement if
Executive shall die shall inure to the benefit of and be enforceable by the
Executive’s  personal or legal representative, executors, administrators,
successors, heirs, distributees, devisees and legatees.  If the Executive dies
during the term of this Agreement before a notice of termination is sent by
either party, no amounts shall be paid to Executive’s devisee, legatee or other
designee, except for (i) any unpaid salary earned under this Agreement prior to
the date of death; (ii) any accrued but unused PTO days prior to the date of
death; (iii) any unpaid compensation due under Paragraph 5 (b) herein; and (iv)
any unpaid expense reimbursement owed to him for periods through the date of
termination.  If Executive dies after a notice of termination has been submitted
by either party, the Agreement shall terminate according to the notice of
termination and the relevant sections of this Agreement pertaining to such a
termination rather than as a termination under this Section.
 
14.          Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive, and such officer as may be specifically
designated by the Board.  No waiver by either party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that is not set forth in
this Agreement.  Any payments provided for hereunder shall be paid net of any
applicable withholding required under federal, state or local law.
 
15.          Severance and Validity.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.
 
 
5

--------------------------------------------------------------------------------

 
 
16.          Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.
 
17.          Entire Agreement.  This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof, supersedes any prior
agreement between the parties, and may not be changed or terminated orally.  No
change, termination or attempted waiver of any of the provisions hereof shall be
binding unless in writing and signed by the party to be bound; provided,
however, that the Executive’s compensation and benefits may be increased at any
time by the Company without in any way affecting any of the other terms and
conditions of this Agreement, which in all other respects shall remain in full
force and effect.
 
18.          Negotiated Agreement.  This Agreement has been negotiated and shall
not be construed against the party responsible for drafting all or parts of this
Agreement.
 
19.          Notices.  For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or received by United
States registered or certified mail, return receipt requested, postage prepaid,
or by nationally recognized overnight delivery service providing for a signed
return receipt, addressed to the Executive at the Executive’s  home address set
forth in the Company’s records and to the Company at the address set forth on
the first page of this Agreement, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.
 
20.          Governing Law and Resolution of Disputes.  All matters concerning
the validity and interpretation of and performance under this Agreement shall be
governed by the laws of the State of New Jersey.  Any dispute or controversy
arising under or in connection with this Agreement shall be settled exclusively
by arbitration in Newark, New Jersey in accordance with the rules of the
American Arbitration Association (“AAA”) then in effect.  Arbitration will take
place before a single experienced employment arbitrator licensed to practice law
in New Jersey and selected in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association.  The arbitrator may not modify or
change this Agreement in any way.  Any judgment rendered by the arbitrator as
above provided shall be final and binding on the parties hereto for all purposes
and may be entered in any court having jurisdiction.  In any arbitration
pursuant to this Paragraph 20, each party shall be responsible for the fees and
expenses of its own attorney and witnesses, and the fees and expenses of the
arbitrator shall be divided equally between the Company and the
Executive.  Executive agrees that the cost provisions of this Paragraph are fair
and not unconscionable.  Nothing in this Paragraph 20 shall be construed to
limit the Company’s ability to seek injunctive and other relief in connection
with an actual or threatened violation of Paragraph 12 hereof.
 


 


 
[Signature page follows]
 
 
 
6

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of July
___, 2015.

 
 
SWK TECHNOLOGIES, INC.
 
By: Jeffrey D. Roth,
CEO                                                                July ___,
2015


 
EXECUTIVE:
 


______________________________                                      July ____,
2015
Kevin Snyder
 






















[Signature Page SWK-Kevin Snyder Employment Agreement]
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
NON-DISCLOSURE/NON-SOLICITATION AGREEMENT AND ARBITRATION AGREEMENT
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 